 

Exhibit 10.1

 

Promissory Note

 

$500,000 January 21, 2016

 

FOR VALUE RECEIVED, Semler Scientific, Inc., a Delaware corporation (the
“Borrower”), promises to pay to Chang Family Trust (“Lender”), in lawful money
of the United States of America, the principal sum of up to $500,000, or such
lesser amount as will equal the outstanding principal amount of this Note,
together with interest from the date of this Promissory Note (this “Note”) on
the unpaid principal balance at a rate equal to five percent (5%) simple
interest per annum, computed on the basis of the actual number of days elapsed
and a year of 365 days.

 

All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable under this Note, will be due and payable on the earlier
of: (i) the 2-year anniversary of the date of this Note or (ii) when, upon or
after the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by Lender or made automatically due and payable in
accordance with the terms of this Note (the “Maturity Date”).

 

1.     Definitions. As used in this Note, the following capitalized terms have
the following meanings:

 

(a)     “Event of Default” has the meaning given in Section 4 of this Note.

 

(b)     “Note” has the meaning given in the introductory paragraph of this Note.

 

(c)     “Obligations” means and include all loans, advances, debts, liabilities
and obligations, howsoever arising, owed by the Borrower to Lender of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of this Note, including, all interest, fees, charges,
expenses, attorneys’ fees and costs and accountants’ fees and costs chargeable
to and payable by the Borrower under this Note, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.
S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.

 

(d)     “Person” means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

2.     Payments; Interest. On the Maturity Date, the Borrower will pay all
unpaid principal and interest due under this Note to Lender at such address.
Payment will be made in lawful tender of the United States.

 

3.     Prepayment. This Note may be prepaid at any time prior to the Maturity
Date without the consent of Lender and without penalty.

 

   

 

 

4.     Events of Default. The occurrence of any of the following will constitute
an “Event of Default” under this Note:

 

(a)     Failure to Pay. The Borrower fails to pay (i) when due any principal or
interest payment on the due date under this Note or (ii) any other payment
required under the terms of this Note or any other Loan Document on the date due
and such payment will not have been made within five (5) days of the Lender’s
written notice to the Borrower of such failure to pay; or

 

(b)     Breaches of Covenants. The Borrower fails to observe or perform any
other covenant, obligation, condition or agreement contained in this Note and
(such failure continues for five (5) days without being cured); or

 

(c)     Voluntary Bankruptcy or Insolvency Proceedings. The Borrower (i) applies
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) is
unable, or admits in writing its inability, to pay its debts generally as they
mature, (iii) makes a general assignment for the benefit of its or any of its
creditors, (iv) is dissolved or liquidated, (v) becomes insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commences a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or later in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) takes any
action for the purpose of effecting any of the foregoing; or

 

(d)     Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Borrower or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect are commenced and an order for
relief entered or such proceeding is not be dismissed or discharged within 15
days of commencement.

 

5.     Rights of Lender upon Default. Upon the occurrence or existence of any
Event of Default and at any time thereafter during the continuance of such Event
of Default, the Lender may, by written notice to the Borrower, declare all
outstanding Obligations payable by the Borrower under this Note to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
in this Note to the contrary notwithstanding.

 

6.     Covenants of the Borrower.

 

(a)  Notice of Defaults. The Borrower will promptly provide the Lender with
written notice of the occurrence of any Event of Default under this Note.

 

(b)  Additional Indebtedness. The Borrower covenants not to incur any
indebtedness in excess of $50,000 without the consent of Lender; provided,
however, Lender may not unreasonably withhold its consent.

 

 -2- 

 

 

(c)  Additional Documents. The Borrower will execute such definitive documents,
instruments and certificates as reasonably requested by the Lender in connection
with the issuance of this Note.

 

7.     Usury Exemption. The lending transactions contemplated by this Agreement
are exempt from the constitutional usury provisions of the California
Constitution by operation of Section 25118 of the California Corporations Code,
it being expressly acknowledged by the Company that, through its officers, it
has a preexisting personal or business relationship with each lender as such
terms are used in Section 25118(f)(1) of such corporations code.
 

8.     California Financial Code Exemption. The Company is an “operating
company” within the meaning of Section 22062(b)(2) of the California Financial
Code in that (A) it primarily engages, wholly or substantially, directly or
indirectly through a majority owned subsidiary or subsidiaries, in the
production or sale, or the research or development, of a product or service
other than the investment of capital, (B) it is not an individual or sole
proprietorship, (C) it is not an entity with no specific business plan or
purpose and its business plan is not to engage in a merger or acquisition with
an unidentified company or companies or other entity or person, and (D) it
intends to use the proceeds from the Note and securities solely for the
operation of the Company’s business and uses other than personal, family, or
household purposes. The Company’s board of directors, in the exercise of its
fiduciary duties, has approved the issuance of the Note and securities issued in
connection therewith based upon a reasonable inquiry concerning the Company’s
financing objectives and financial situation.

 

9.     Successors and Assigns. The rights and obligations of the Borrower and
Lender will be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

10.   Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only upon the written consent of both the Borrower and the Lender.

 

11.   Assignment by the Borrower. Neither this Note nor any of the rights,
interests or obligations under this Note may be assigned, by operation of law or
otherwise, in whole or in part, by the Borrower without the prior written
consent of the Lender.

 

12.   Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted under this Note will in writing and faxed,
mailed, e-mailed or delivered to each party at the respective addresses of the
parties as set forth below or at such other address, e-mail or facsimile number
as the Borrower will have furnished to the Lender in writing. All such notices
and communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile or e-mail (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 

13.   Expenses. If action is instituted to collect this Note, the Borrower
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.

 

 -3- 

 

 

14.   Governing Law. This Note and all actions arising out of or in connection
with this Note will be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of law provisions of the
State of Delaware, or of any other state.

 

15.   Entire Agreement. This Note contains the entire agreement between Lender
and the Borrower with regard to the subject matter hereof and comprises the
complete, final and exclusive embodiment of their agreement with regard to the
subject matter hereof.

 

16.   Counterparts. This Note may be signed in counterparts, all of which shall
constitute one and the same instrument.

 

[This Space Intentionally Left Blank]

 

 -4- 

 

 

The Borrower has caused this Promissory Note to be issued as of the date first
written above.

 

  Borrower:       Semler Scientific, Inc.         By: /s/ Daniel E. Conger 



  Name: Daniel E. Conger   Title: Vice-President of Finance

 

   

 